Citation Nr: 1205798	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-16 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had verified active duty for training (ACDUTRA) service from August 1957 to February 1958.  Thereafter, the Veteran had Reserve service to November 1969. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from, in pertinent part, a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefit sought on appeal.  

During the pendency of this appeal, the U.S. Court of Appeals for Veterans Claims held that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The record shows evidence of a diagnosis of an anxiety disorder and depression as well as PTSD.  Accordingly, the Board has rephrased the issue involving service connection for an anxiety/dysthymic disorders into a single issue (an acquired psychiatric disorder) in order to comply with the Court's holding. 

In September 2010, the Board denied the Veteran's service connection claims for hypertension, coronary artery disease, and tinnitus, and remanded the service connection claim for a psychiatric disability for further development.  The psychiatric claim has since returned to the Board for further appellate consideration.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his paperless file on the "Virtual VA" system to ensure a total review of the evidence. 

FINDINGS OF FACT

1.  A psychiatric disability is not shown to be causally or etiologically related to service.

2.  The Veteran did not engage in combat with the enemy and is not shown to currently meet the DSM-IV criteria for PTSD due to any verified event during service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by a qualifying period of service, may not be presumed to have been so incurred or aggravated, and is not proximately due to or aggravated by a service- connected disability.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1111, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.   Id. at 486.

VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in July 2008, August 2008, September 2010, and February 2011.    Collectively, these letters informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how disability ratings and effective dates are assigned. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records; VA medical evidence, to include those from the Prestonsburg Outpatient clinic; and private treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records are unavailable.  A search for the Veteran's complete service treatment records revealed that they had been destroyed.  See May 2006 VA memorandum.  In addition to several service personnel records, the record also contains reserve duty records from 1962 to 1969; however, the Veteran's active duty records were unable to be located.  When, as here, a Veteran's complete service treatment records are unavailable through no fault of his, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened. Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).   However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  The Board finds that further efforts to obtain any additional records would be futile. 

The Veteran has been medically examined in conjunction with his psychiatric claim.  It is also noted that in his May 2007 and August 2009 substantive appeals (VA Form 9), the Veteran declined the option of testifying at a personal hearing.   Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Legal Criteria - Service Connection

In general, the law provides that service connection may be granted to a veteran for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty [or] from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991). 

Active duty is defined as full-time duty in the Armed Forces, other than active duty for training.  See 38 U.S.C.A. § 101(21) (A) (West 2002).  Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (A) (West 2002); 38 C.F.R. § 3.6(c) (2011).  The definition also means, in the case of members of the Army National Guard or Air National Guard of any state, full-time duty under section 316, 502, 503, 504, or 505 of title 32 U.S. Code.  38  U.S.C.A. § 101(22) (C). 

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist Veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2011).  The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. Paulson, 7 Vet. App. at 470-71 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).

For PTSD claims, VA law provides that service connection "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f) (effective before and after July 13, 2010). Section 4.125(a) of 38 C.F.R. incorporated the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as the governing criteria for diagnosing PTSD. 

For PTSD claims, if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2). 

Effective July 13, 2010, VA regulations related to PTSD claims were revised to provide that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  The term "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (3) (effective from July 13, 2010).

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Disability that is chronically worsened by service-connected disability shall be service connected. See Allen v. Brown, 7 Vet. App. 439 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

Background & Analysis

The Veteran seeks service connection for an acquired psychiatric disability.   He reports symptoms of anxiety, anger, depression, and PTSD.  

As noted above, the Veteran's complete service treatment records are unavailable.   A review of reserve enlistment reports dated in December 1966 show that the Veteran denied having had nervous trouble of any sort, depression or excessive worry, and frequent or terrifying nightmares.  He reported having had frequent trouble sleeping; a psychiatric diagnosis was not shown.    

A review of the record shows an impression of anxiety/depression shown on an April 1993 VA medical certificate.  

In May 1993, in conjunction with an unrelated claim, the Veteran underwent a general medical examination and was diagnosed with a generalized anxiety disorder.  During an August 1993 VA psychiatric examination, the Veteran reported symptoms of hypervigilance with exaggerated startle response and severe anxiety, and physiologic reactivity on exposure to anything that represented his childhood.  The examiner stated that the "patient does have PTSD symptomatology, but this is obviously completely nonservice connected and the patient realizes it."  

In April 2008, the Veteran filed a service connection claim for a psychiatric disability, in pertinent part.  

According to August 2007 VA treatment notes, the Veteran underwent a mental health consultation.  Axis I diagnosis was anxiety state NOS, rule out PTSD.  

An undated letter submitted by T.W., ARNP, indicates that the Veteran had been treated at the Prestonsburg VA Outpatient Clinic for PTSD, anger management, and depression since September 2007.  The letter stated that the Veteran endorses symptoms of nightmares, flashbacks, sleep disturbance, isolation, and moodiness.  See also letter October 2009 letter from K.W., MSW.  

Statements dated in October 2009 from the Veteran's spouse, daughter-in-law, and sister-in-law indicate that they observed changes in the Veteran's behavior after his return from service.  

Pursuant to the Board's September 2010 remand, the Veteran underwent a VA examination in July 2011 to determine the etiology of any currently diagnosed psychiatric disability.  The Veteran reported nightmares of fictional combat and hyperarousal symptoms.  He indicated that he chooses not fly after witnessing a plane crash and had some sad rumination over military experiences.  He described having had someone point a weapon at him on a shooting range during his training.  The July 2011 examiner diagnosed the Veteran as having depressive disorder, NOS, and an anxiety disorder, NOS, and determined that the diagnostic criteria for PTSD are not currently met.   The examiner concluded that it is less likely as not that any true current psychiatric disability the Veteran is experiencing is etiologically related to his military service.   

After a thorough review of the claims folder, the Board finds that service connection for an acquired psychiatric disability is not warranted.  As to the PTSD claim, the record does not establish that the Veteran engaged in combat with the enemy and therefore, a verification of the Veteran's stressors is required to support his claim.   However, despite numerous attempts to gather stressor information from the Veteran, the AMC, in an April 2011 memorandum, formally determined that there was a lack of information to corroborate any claimed stressors.   The AMC noted that while the Veteran was asked to provide specific information regarding his claimed stressors, none was forthcoming.  When asked most recently in February 2011, the Veteran indicated that he had submitted all evidence and information, and requested that his case be decided as soon as possible on the evidence of record.  

In addition to the lack of corroborated stressors, the July 2011 VA examiner, after examining the Veteran and reviewing his complete claims file, determined that while the Veteran exhibits some PTSD symptoms, he does not currently meet the DSM-IV criteria for PTSD.  The examiner explained that while a few of the reported stressors could reasonably form a basis for PTSD, the Veteran was not describing symptoms related to those traumas.  Instead he reported fictionalized re-experiencing in dreams.  It was also noted that the Veteran did not describe any events related to hostile military or terrorist activity.  Also, the examiner indicated that the Veteran's "MMPI" results were invalid due to significant over-reporting and that his few reported symptoms are better explained by depression and anxiety.  The Board finds the July 2011 VA opinion that the Veteran does not currently have PTSD to be highly persuasive, as it is factually accurate, fully articulated, and contains sound reasoning.  

The Board acknowledges the prior VA medical evidence showing PTSD diagnoses and/or referring to PTSD symptomatology.  This medical evidence is also competent as it was provided by medical professionals and there is no indication of any significant disparity in the acquired medical expertise of the examiners and treating medical professionals in this case.  Nonetheless, the Board affords the July 2011 VA opinion greater probative weight than the prior PTSD diagnoses.  In this regard, the 1993 VA examiner specifically indicated that the Veteran's PTSD symptoms were clearly not related to service and indicated that at that time, the Veteran realized that to be true.  And while T.W., ARNP, stated that the Veteran was treated for PTSD, no supporting rationale was provided in her letter, or in any of the VA group therapy notes.   For these reasons, the Board finds that the July 2011 VA medical opinion is highly persuasive and outweighs the prior references to a PTSD diagnosis.  The Board also reiterates that the Veteran's stressors necessary to support a PTSD diagnosis have not been verified.  

As the Veteran is not found to currently meet the criteria for PTSD, further analysis of the PTSD claim is not necessary because evidence of a current disability is the threshold requirement.  In any event, the Board notes that there is also no evidence of PTSD during service and no evidence of a nexus between any current diagnosis of PTSD and active service.  

The Board also finds entitlement to service connection for an acquired psychiatric disability other than PTSD is not warranted.  A psychiatric diagnosis, namely anxiety/depression, was not shown in the record until 1993.  There is also no evidence of a medical nexus between the Veteran's current psychiatric disability and his service.   As noted, the July 2011 examiner opined that the Veteran's current psychiatric disabilities are less likely than not related to service.  In arriving at such opinion, the examiner explained that the Veteran's reported anxiety symptoms do not appear to be related to his military service based on his reported time of onset and content of symptoms.  Furthermore, the examiner could not reasonably attribute the Veteran's depression to his military service, noting that while he had sad military memories he also had other sad memories of unrelated topics.  Again, the Board reiterates the examiner's finding that the Veteran over-reported his symptoms and functional impairment.  Significantly, there is no competent and probative medical opinion of record that relates any current psychiatric disability to service.  

The Veteran, his spouse, and daughter-in-laws are competent to report observable psychiatric symptoms, such as feelings of depression or anxiety.  However, they, as laypersons, are not competent to provide a medical opinion because such requires medical expertise.  While the record reflects that the Veteran is diagnosed with a psychiatric disability, it does not contain competent evidence relating this disability to any injury or disease in service.  The Board has duly considered the lays statements of record.   However, the Board finds that the etiology of the Veteran's psychiatric disability is far too complex a medical question to lend itself to the opinion of a layperson. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In light of the above, the Board finds that the medical evidence of record far outweighs the lay reports of etiology.

In written argument presented in December 2011, the Veteran's representative stated that the Veteran has presented sworn testimony as to a continuity of symptoms.  However, as noted, the Veteran declined the opportunity for a hearing in this case and there is no indication of any sworn testimony in the record.  Moreover, according to his substantive appeal, the Veteran specifically indicated that he did not display pertinent symptoms until later in life.  The Veteran, himself, has not reported a continuity of symptoms since service.  

Also in the December 2011 written argument, the Veteran's representative indicated that the Veteran alternatively contends that his psychiatric disability is proximately caused by or permanently aggravated by his service-connected disabilities, specifically his coronary artery disease.  However, the Board, in September 2010, denied the Veteran's service connection claim for coronary artery disease.  Therefore it necessarily follows that service connection for the Veteran's psychiatric disability cannot be granted as secondary to coronary artery disease pursuant to 38 C.F.R. § 3.310, such disability is not service-connected.  The Board further notes that there is entirely no competent evidence of record showing that the Veteran's psychiatric disability is proximately caused by or aggravated by his service-connected residuals of a grease burn to the right hand or his appendectomy scar.  

Based on the foregoing reasons and bases, the Board finds that the preponderance of evidence is against the claim of entitlement to service connection for a psychiatric disability, to include PTSD, and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The Board has undertaken its review of this claim mindful of its heightened duty to explain the findings and conclusions.  See, O'Hare, supra.  Accordingly, the claim must be denied. 

ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


